Exhibit13.1 TRANSCANADA CORPORATION – FIRST QUARTER 2011 QuarterlyReport to Shareholders Management's Discussion and Analysis Management's Discussion and Analysis (MD&A) dated April 28, 2011 should be read in conjunction with the accompanying unaudited Consolidated Financial Statements of TransCanada Corporation (TransCanada or the Company) for the three months ended March 31, 2011. In 2011, the Company will prepare its consolidated financial statements in accordance with Canadian generally accepted accounting principles (GAAP) as defined in Part V of the Canadian Institute of Chartered Accountants (CICA) Handbook, which is discussed further in the Changes in Accounting Policies section in this MD&A. This MD&A should also be read in conjunction with the audited Consolidated Financial Statements and notes thereto, and the MD&A contained in TransCanada's 2010 Annual Report for the year ended December 31, 2010. Additional information relating to TransCanada, including the Company's Annual Information Form and other continuous disclosure documents, is available on SEDAR at www.sedar.com under TransCanada Corporation. "TransCanada" or "the Company" includes TransCanada Corporation and its subsidiaries, unless otherwise indicated. Amounts are stated in Canadian dollars unless otherwise indicated.Abbreviations and acronyms used but not otherwise defined in this MD&A are identified in the Glossary of Terms contained in TransCanada’s 2010 Annual Report. Forward-Looking Information This MD&A may contain certain information that is forward looking and is subject to important risks and uncertainties. The words "anticipate", "expect", "believe", "may", "should", "estimate", "project", "outlook", "forecast" or other similar words are used to identify such forward-looking information.Forward-looking statements in this document are intended to provide TransCanada security holders and potential investors with information regarding TransCanada and its subsidiaries, including management’s assessment of TransCanada’s and its subsidiaries’ future financial and operational plans and outlook. Forward-looking statements in this document may include, among others, statements regarding the anticipated business prospects, projects and financial performance of TransCanada and its subsidiaries, expectations or projections about the future, strategies and goals for growth and expansion, expected and future cash flows, costs, schedules (including anticipated construction and completion dates), operating and financial results, and expected impact of future commitments and contingent liabilities. All forward-looking statements reflect TransCanada's beliefs and assumptions based on information available at the time the statements were made. Actual results or events may differ from those predicted in these forward-looking statements. Factors that could cause actual results or events to differ materially from current expectations include, among others, the ability of TransCanada to successfully implement its strategic initiatives and whether such strategic initiatives will yield the expected benefits, the operating performance of the Company's pipeline and energy assets, the availability and price of energy commodities, capacity payments, regulatory processes and decisions, changes in environmental and other laws and regulations, competitive factors in the pipeline and energy sectors, construction and completion of capital projects, labour, equipment and material costs, access to capital markets, interest and currency exchange rates, technological developments and economic conditions in North America. By its nature, forward-looking information is subject to various risks and uncertainties, including those material risks discussed in the Financial Instruments and Risk Management section in this MD&A, which could cause TransCanada's actual results and experience to differ materially from the anticipated results or expectations expressed. Additional information on these and other factors is available in the reports filed by TransCanada with Canadian securities regulators and with the U.S. Securities and Exchange Commission (SEC). Readers are cautioned not to place undue reliance on this forward-looking information, which is given as of the date it is expressed in this MD&A or otherwise, and not to use future-oriented information or financial outlooks for anything other than their intended purpose. TransCanada undertakes no obligation to update publicly or revise any forward-looking information, whether as a result of new information, future events or otherwise, except as required by law. TRANSCANADA [2 FIRST QUARTER REPORT 2011 Non-GAAP Measures TransCanada uses the measures Comparable Earnings, Comparable Earnings per Share, Earnings Before Interest, Taxes, Depreciation and Amortization (EBITDA), Comparable EBITDA, Earnings Before Interest and Taxes (EBIT), Comparable EBIT, Comparable Interest Expense, Comparable Interest Income and Other, Comparable Income Taxes and Funds Generated from Operations in this MD&A. These measures do not have any standardized meaning prescribed by Canadian GAAP. They are, therefore, considered to be non-GAAP measures and may not be comparable to similar measures presented by other entities. Management of TransCanada uses these non-GAAP measures to improve its ability to compare financial results among reporting periods and to enhance its understanding of operating performance, liquidity and ability to generate funds to finance operations. These non-GAAP measures are also provided to readers as additional information on TransCanada’s operating performance, liquidity and ability to generate funds to finance operations. EBITDA is an approximate measure of the Company’s pre-tax operating cash flow and is generally used to better measure performance and evaluate trends of individual assets. EBITDA comprises earnings before deducting interest and other financial charges, income taxes, depreciation and amortization, net income attributable to non-controlling interests and preferred share dividends. EBIT is a measure of the Company’s earnings from ongoing operations and is generally used to better measure performance and evaluate trends within each segment. EBIT comprises earnings before deducting interest and other financial charges, income taxes, net income attributable to non-controlling interests and preferred share dividends. TRANSCANADA [3 FIRST QUARTER REPORT 2011 Comparable Earnings, Comparable EBITDA, Comparable EBIT, Comparable Interest Expense, Comparable Interest Income and Other, and Comparable Income Taxes comprise Net Income Attributable to Common Shares, EBITDA, EBIT, Interest Expense, Interest Income and Other, and Income Taxes Expense, respectively, adjusted for specific items that are significant but are not reflective of the Company’s underlying operations in the period. Specific items are subjective, however, management uses its judgement and informed decision-making when identifying items to be excluded in calculating these non-GAAP measures, some of which may recur. Specific items may include but are not limited to certain fair value adjustments relating to risk management activities, income tax refunds and adjustments, gains or losses on sales of assets, legal and bankruptcy settlements, and write-downs of assets and investments. The Company engages in risk management activities to reduce its exposure to certain financial and commodity price risks by utilizing instruments such as derivatives. The risk management activities which TransCanada excludes from Comparable Earnings provide effective economic hedges by locking in positive margins but do not meet the specific criteria for hedge accounting treatment and, therefore, changes in fair values are recorded in Net Income each period. The unrealized gains or losses from changes in fair value of these derivative contracts and natural gas inventory in storage are not considered to be representative of the underlying operations in the current period or the positive margin that will be realized upon settlement. As a result, these amounts have been excluded in the determination of Comparable Earnings. The table below presents a reconciliation of these non-GAAP measures to Net Income Attributable to Common Shares. Comparable Earnings per Share is calculated by dividing Comparable Earnings by the weighted average number of common shares outstanding for the period. Funds Generated from Operations comprise Net Cash Provided by Operations before changes in operating working capital and allows management to better measure consolidated operating cash flow, excluding fluctuations from working capital balances which may not necessarily be reflective of underlying operations in the same period. A reconciliation of Funds Generated from Operations to Net Cash Provided by Operations is presented in the Funds Generated from Operations table in the Liquidity and Capital Resources section in this MD&A. TRANSCANADA [4 FIRST QUARTER REPORT 2011 Reconciliation of Non-GAAP Measures For the three months ended March 31 (unaudited) Natural Gas Pipelines Oil Pipelines Energy Corporate Total (millions of dollars) Comparable EBITDA 99 - (24 ) (26 ) Depreciation and amortization (244 ) (253 ) (23 ) - (100 ) (90 ) (3 ) - (370 ) (343 ) Comparable EBIT 76 - (27 ) (26 ) Other Income Statement Items Comparable interest expense (210 ) (182 ) Interest expense of joint ventures (16 ) (16 ) Comparable interest income and other 31 24 Comparable income taxes (185 ) (118 ) Net income attributable to non-controlling interests (36 ) (31 ) Preferred share dividends ) (7 ) Comparable Earnings Specific item (net of tax): Risk management activities(1) (10 ) (32 ) Net Income Attributable to Common Shares For the three months ended March 31 (unaudited)(millions of dollars except per share amounts) Comparable Interest Expense (210 ) (182 ) Specific item: Risk management activities(1) (1 ) - Interest Expense (211 ) (182 ) Comparable Interest Income and Other 31 24 Specific item: Risk management activities(1) 2 - Interest Income and Other 33 24 Comparable Income Taxes (185 ) (118 ) Specific item: Income taxes attributable to risk management activities(1) 7 17 Income Taxes Expense (178 ) (101 ) Comparable Earnings per Share Specific item (net of tax): Risk management activities (0.02 ) (0.05 ) Net Income per Share For the three months ended March 31 (unaudited)(millions of dollars) Risk Management Activities (Losses)/Gains: U.S. Power derivatives ) ) Natural Gas Storage proprietary inventory and derivatives (5 ) ) Interest rate derivatives (1 ) - Foreign exchange derivatives 2 - Income taxes attributable to risk management activities 7 17 Risk Management Activities ) ) TRANSCANADA [5 FIRST QUARTER REPORT 2011 Consolidated Results of Operations TransCanada’s Net Income Attributable to Controlling Interests in first quarter 2011 was $429 million and Net Income Attributable to Common Shares was $415 million or $0.59 per share compared to $303 million and $296 million or $0.43 per share, respectively, in first quarter 2010. Comparable Earnings in first quarter 2011 were $425 million or $0.61 per share compared to $328 million or $0.48 per share for the same period in 2010. Comparable Earnings in first quarter 2011 excluded net unrealized after-tax losses of $10 million ($17 million pre-tax) (2010 – losses of $32 million after tax ($49 million pre-tax)) resulting from changes in the fair value of certain risk management activities. Comparable Earnings increased $97 million or $0.13 per share in first quarter 2011 compared to the same period in 2010 and reflected the following: · increased Natural Gas Pipelines Comparable EBIT primarily due to higher earnings from the Alberta System, reduced business development costs and incremental earnings from Bison which was placed in service in January 2011, partially offset by the negative impact of a weaker U.S. dollar on U.S. operations; · Oil Pipelines Comparable EBIT as the Company commenced recording earnings from Keystone in first quarter 2011; · increased Energy Comparable EBIT primarily due to higher prices for Western Power, increased volumes and lower costs at Bruce A, and incremental earnings from the start-up of Halton Hills in September 2010 and the second phase of Kibby Wind in October 2010, partially offset by lower realized prices and volumes at Bruce B, and decreased third-party storage and proprietary natural gas revenues for Natural Gas Storage; · increased Comparable Interest Expense primarily due to decreased capitalized interest for Keystone, which commenced full operations in February 2011, and incremental interest expense on new debt issues in 2010, partially offset by realized losses in first quarter 2010 on derivatives used to manage the Company’s exposure to fluctuating interest rates, Canadian dollar-denomiated debt maturitiesand the positive impact of a weaker U.S. dollar on U.S. dollar-denominated interest expense; · increased Comparable Interest Income and Other, which included higher realized gains on derivatives used to manage the Company’s exposure to foreign exchange rate fluctuations on U.S. dollar-denominated income; · increased Comparable Income Taxes primarily due to higher pre-tax earnings; and · increased Preferred Share Dividends due to new preferred share issues in 2010. TRANSCANADA [6 FIRST QUARTER REPORT 2011 · Further discussion of first quarter 2011 financial results is included in the Natural Gas Pipelines, Oil Pipelines, Energy and Other Income Statement Items sections in this MD&A. U.S. Dollar-Denominated Balances On a consolidated basis, the impact of changes in the value of the U.S. dollar on U.S. operations is partially offset by other U.S. dollar-denominated items as set out in the following table. The resultant pre-tax net exposure is managed using derivatives, further reducing the Company’s exposure to changes in U.S. foreign exchange rates. The average U.S. dollar exchange rate for the three months ended March 31, 2011 was 0.99 (2010 – 1.04). Summary of Significant U.S. Dollar-Denominated Balances (unaudited) Three months ended March 31 (millions of U.S. dollars, pre-tax) U.S. Natural Gas Pipelines Comparable EBIT(1) U.S. Oil Pipelines Comparable EBIT(1) 51 - U.S. Power Comparable EBIT(1) 32 39 Interest on U.S. dollar-denominated long-term debt (182 ) (159 ) Capitalized interest on U.S capital expenditures 47 68 U.S. non-controlling interests and other (51 ) (45 ) Refer to the Non-GAAP Measures section in this MD&A for further discussion of Comparable EBIT. TRANSCANADA [7 FIRST QUARTER REPORT 2011 Natural Gas Pipelines Natural Gas Pipelines’ Comparable EBIT was $552 million in first quarter 2011 compared to $515 million for the same period in 2010. Natural Gas Pipelines Results (unaudited) Three months ended March 31 (millions of dollars) Canadian Natural Gas Pipelines Canadian Mainline Alberta System Foothills 33 33 Other (TQM, Ventures LP) 12 13 Canadian Natural Gas Pipelines Comparable EBITDA(1) Depreciation and amortization (180 ) (183 ) Canadian Natural Gas Pipelines Comparable EBIT(1) U.S. Natural Gas Pipelines (in U.S. dollars) ANR GTN 45 43 Great Lakes(2) 30 32 PipeLines LP(3)(4) 27 25 Iroquois 19 18 Bison(5) 13 - Portland(4)(6) 10 10 International (Tamazunchale, TransGas, Gas Pacifico/INNERGY) 10 10 General, administrative and support costs(7) (2 ) (6 ) Non-controlling interests(4) 50 46 U.S. Natural Gas Pipelines Comparable EBITDA(1) Depreciation and amortization (64 ) (67 ) U.S. Natural Gas Pipelines Comparable EBIT(1) Foreign exchange (4 ) 9 U.S. Natural Gas Pipelines Comparable EBIT(1)(in Canadian dollars) Natural Gas Pipelines Business Development Comparable EBITDA(1) (8 ) (23 ) Natural Gas Pipelines Comparable EBIT(1) Summary: Natural Gas Pipelines Comparable EBITDA(1) Depreciation and amortization (244 ) (253 ) Natural Gas Pipelines Comparable EBIT(1) Refer to the Non-GAAP Measures section in this MD&A for further discussion of Comparable EBITDA and Comparable EBIT. Represents the Company’s 53.6 per cent direct ownership interest. Represents the Company’s 38.2 per cent ownership interest. Non-Controlling Interests reflects Comparable EBITDA for the portions of PipeLines LP and Portland not owned by TransCanada. TRANSCANADA [8 FIRST QUARTER REPORT 2011 Includes Bison’s operations since January 2011. Represents the Company’s 61.7 per cent ownership interest. Represents General, Administrative and Support Costs associated with certain of the Company’s pipelines. Net Income for Wholly Owned Canadian Natural Gas Pipelines (unaudited) Three months ended March 31 (millions of dollars) Canadian Mainline 62 66 Alberta System 48 38 Foothills 6 6 Canadian Natural Gas Pipelines Canadian Mainline’s net income in first quarter 2011 was $62 million, a decrease of $4 million from the same period in 2010. Net income in first quarter 2011 reflected a lower average investment base as well as a lower rate of return on common equity (ROE), as determined by the National Energy Board (NEB), of 8.08 per cent in 2011 compared to 8.52 per cent in 2010. The lower ROE and average investment base was partially offset by higher OM&A cost savings in 2011. Canadian Mainline’s Comparable EBITDA in first quarter 2011 of $265 million was consistent with first quarter 2010. A decrease in revenues as a result of a lower overall return, associated with a reduced ROE and financial charges, on a reduced average investment base, was offset by a recovery of higher flow-through costs. The flow-through costs do not impact net income and increased due to higher income taxes, partially offset by the lower financial charges. The Alberta System’s net income was $48 million in first quarter 2011 compared to $38 million in the same quarter of 2010. The increase reflected an ROE of 9.70 per cent on 40 per cent deemed common equity approved by the NEB in September 2010 as part of the Company's 2010 - 2012 Revenue Requirement Settlement application. Net income in first quarter 2010 reflected an ROE of 8.75 per cent on 35 per cent deemed common equity. The Alberta System’s Comparable EBITDA was $185 million in first quarter 2011 compared to $175 million for the same period in 2010. The increase was primarily due to the increased ROE included in the 2010 - 2012 Revenue Requirement Settlement. U.S. Natural Gas Pipelines ANR’s Comparable EBITDA in first quarter 2011 was US$111 million compared to US$115 million for the same period in 2010. The decrease was primarily due to higher OM&A costs. The Bison pipeline was placed in service in January 2011 and contributed US$13 million of EBITDA in first quarter 2011. Comparable EBITDA for the remainder of the U.S. Natural Gas Pipelines in first quarter 2011 was US$189 million compared to US$178 million for the same period in 2010. The increase was primarily due to higher earnings from Northern Border and GTN, and lower general, administrative and support costs. TRANSCANADA [9 FIRST QUARTER REPORT 2011 Depreciation Natural Gas Pipelines’ depreciation decreased $9 million in first quarter 2011 compared to the same period in 2010 primarily due to Great Lakes’ lower depreciation rate per its rate settlement, partially offset by incremental depreciation for Bison. Business Development Natural Gas Pipelines’ Business Development Comparable EBITDA loss decreased $15 million in first quarter 2011 compared to the same period in 2010 primarily due to an increased level of reimbursement by the State of Alaska for costs related to the Alaska Pipeline Project. The State of Alaska reimbursed up to 50 per cent of the eligible costs incurred for the Alaska Pipeline Project prior to the close of the first binding open season on July 30, 2010. Commencing July 31, 2010, the State began reimbursing up to 90 per cent of the eligible costs. Project applicable expenses and reimbursements are shared proportionately with ExxonMobil, TransCanada’s joint venture partner in developing the Alaska Pipeline Project. The decrease in business development costs was partially offset by a levy charged by the NEB in March 2011 to recover the Aboriginal Pipeline Group’s (APG) proportionate share of costs relating to the Mackenzie Gas Project (MGP) hearings. Operating Statistics Three months ended March 31 Canadian Mainline(1) Alberta System(2) Foothills ANR(3) GTN(3) (unaudited) Average investment base (millions of dollars) n/a n/a n/a n/a Delivery volumes (Bcf) Total Average per day Canadian Mainline’s throughput volumes in the above table reflect physical deliveries to domestic and export markets. Canadian Mainline’s physical receipts originating at the Alberta border and in Saskatchewan for the three months ended March 31, 2011 were 376 billion cubic feet (Bcf) (2010 – 385 Bcf); average per day was 4.2 Bcf (2010 – 4.3 Bcf). Field receipt volumes for the Alberta System for the three months ended March 31, 2011 were 843 Bcf (2010 – 855 Bcf); average per day was 9.4 Bcf (2010 – 9.5 Bcf). ANR’s and GTN’s results are not impacted by average investment base as these systems operate under fixed-rate models approved by the U.S. Federal Energy Regulatory Commission. Oil Pipelines In first quarter 2011, the Company recorded $76 million of Comparable EBIT related to the Keystone oil pipeline. In late January 2011, work was completed to allow the Wood River/Patoka section of the system to operate at its design pressure following the NEB’s decision to remove the maximum operating pressure restriction in December 2010.The Company commenced recording EBITDA for the Wood River/Patoka section of Keystone at the beginning of February 2011. In February 2011, the Cushing Extension was placed in service and TransCanada also began recording EBITDA related to this section of Keystone. Cash flows related to Keystone, other than general, administrative and support costs, were capitalized until the Company began recording EBITDA. TRANSCANADA [10 FIRST QUARTER REPORT 2011 Oil Pipelines Results For the period February 1 to March 31 (unaudited)(millions of dollars) Canadian Oil Pipelines Comparable EBITDA(1) 35 Depreciation and amortization (9 ) Canadian Oil Pipelines Comparable EBIT(1) 26 U.S. Oil Pipelines Comparable EBITDA(1) (in U.S. dollars) 65 Depreciation and amortization ) U.S. Oil Pipelines Comparable EBIT(1) 51 Foreign exchange (1 ) U.S. Oil Pipelines Comparable EBIT(1) (in Canadian dollars) 50 Oil Pipelines Comparable EBIT(1) 76 Summary: Oil Pipelines Comparable EBITDA(1) 99 Depreciation and amortization ) Oil Pipelines Comparable EBIT(1) 76 Refer to the Non-GAAP Measures section in this MD&A for further discussion of Comparable EBITDA and Comparable EBIT. Operating Statistics For the period February 1 to March 31 (unaudited) Delivery volumes(thousands of barrels)(1): Total Average per day Delivery volumes reflect physical deliveries. TRANSCANADA [11 FIRST QUARTER REPORT 2011 Energy Energy’s Comparable EBIT was $254 million in first quarter 2011 compared to $169 million for the same period in 2010. Energy Results (unaudited) Three months ended March31 (millions of dollars) Canadian Power Western Power 42 Eastern Power(1) 80 52 Bruce Power 77 63 General, administrative and support costs (8 ) (10 ) Canadian Power Comparable EBITDA(2) Depreciation and amortization (67 ) (60 ) Canadian Power Comparable EBIT(2) 87 U.S. Power (in U.S. dollars) Northeast Power(3) 71 73 General, administrative and support costs (9 ) (9 ) U.S. Power Comparable EBITDA(2) 62 64 Depreciation and amortization (30 ) (25 ) U.S. Power Comparable EBIT(2) 32 39 Foreign exchange - 1 U.S. Power Comparable EBIT(2)(in Canadian dollars) 32 40 Natural Gas Storage Alberta Storage 31 53 General, administrative and support costs (2 ) (2 ) Natural Gas Storage Comparable EBITDA(2) 29 51 Depreciation and amortization (4 ) (4 ) Natural Gas Storage Comparable EBIT(2) 25 47 Energy Business Development Comparable EBITDA(2) (5 ) (5 ) Energy Comparable EBIT(2) Summary: Energy Comparable EBITDA(2) Depreciation and amortization (100 ) (90 ) Energy Comparable EBIT(2) Includes Halton Hills effective September 2010. Refer to the Non-GAAP Measures section in this MD&A for further discussion of Comparable EBITDA and Comparable EBIT. Includes phase two of Kibby Wind effective October 2010. TRANSCANADA [12 FIRST QUARTER REPORT 2011 Canadian Power Western and Eastern Canadian Power Comparable EBIT(1)(2) (unaudited) Three months ended March 31 (millions of dollars) Revenues Western power Eastern power 67 Other(3) 23 22 Commodity Purchases Resold Western power (143 ) (106 ) Other(4) (5 ) (5 ) (148 ) (111 ) Plant operating costs and other (72 ) (48 ) General, administrative and support costs (8 ) (10 ) Comparable EBITDA(1) 84 Depreciation and amortization (39 ) (37 ) Comparable EBIT(1) 47 Refer to the Non-GAAP Measures section in this MD&A for further discussion of Comparable EBITDA and Comparable EBIT. Includes Halton Hills effective September 2010. Includes sales of excess natural gas purchased for generation and thermal carbon black. The realized gains and losses from derivatives used to purchase and sell natural gas to manage Western and Eastern Power’s assets are presented on a net basis in Other Revenues. Includes the cost of excess natural gas not used in operations. Western and Eastern Canadian Power Operating Statistics Three months ended March 31 (unaudited) Sales Volumes (GWh) Supply Generation Western Power Eastern Power(1) Purchased Sundance A & B and Sheerness PPAs(2) Other purchases Sales Contracted Western Power Eastern Power(1) Spot Western Power Plant Availability(3) Western Power(4) 98
